 

Exhibit 10.3

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) is made and entered into as of April 8,
2013, by and among BOLDFACE Group, Inc., a Nevada corporation (the “Borrower”),
each subsidiary of the Borrower listed on the signature pages hereof (together
with the Borrower, each a “Grantor”), the secured parties listed on the
signature pages hereof and Gottbetter & Partners, LLP, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for the Holders (as
defined below).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
December 21, 2012, that certain Securities Purchase Agreement, dated as of March
28, 2013, and that certain Securities Purchase Agreement, dated as of April 8,
2013 (as such may be amended, restated, supplemented, or otherwise modified from
time to time, including all schedules thereto, collectively, the “Securities
Purchase Agreement”), by and among the Borrower and each secured party listed on
the Schedule of Purchasers attached thereto (each, a “Purchaser”, and
collectively, the “Purchasers”), the Borrower has agreed to sell, and each of
the Purchasers has agreed to purchase, severally and not jointly, the Units;

 

WHEREAS, each Grantor other than the Borrower is a direct or indirect
wholly-owned Subsidiary of the Borrower and will receive direct and substantial
benefits from the purchase by each of the Secured Parties of the Units;

 

WHEREAS, pursuant to the Guaranty, each Subsidiary has guaranteed all of the
obligations of the Borrower under the Transaction Documents; and

 

WHEREAS, it is a condition precedent to the Purchasers purchasing the Units that
the Borrower and each other Grantor have granted a security interest in and to
the Collateral (as defined in this Agreement) to the Collateral Agent for the
benefit of the Holders to secure all of the Borrower’s obligations under the
Securities Purchase Agreement, the Notes and Warrants, underlying the Units,
issued pursuant thereto and the other Transaction Documents (as defined in the
Purchase Agreement, and as the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof, the
“Transaction Documents”), on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for and in consideration of the Securities Purchase Agreement
and the Units, the other premises and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties covenant and agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Securities Purchase Agreement. In addition to
the words and terms defined elsewhere in this Agreement, the following words and
terms shall have the following meanings, unless the context otherwise clearly
requires:

 

 

 

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of each Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by each Grantor, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 

“Collateral” shall mean (i) all tangible and intangible assets of each Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of each Grantor, and
(ii) Proceeds of each of them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by each Grantor,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of each Grantor, and not included in Inventory of each Grantor,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or (ii) any default by a Grantor in the performance of its obligations
under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which each Grantor, now or
in the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of each Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data, and oil, gas, or
other minerals before extraction now owned or acquired after the date of this
Agreement by each Grantor.

 

2

 

 

“Holder” means each Purchaser and any person to whom a Purchaser assigns all or
any portion of a Note in accordance with the terms thereof.

 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by each Grantor.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by each Grantor, and used or consumed in each Grantor’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Lien” has the meaning specified therefor in the Securities Purchase Agreement.

 

“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Warrants, the Securities Purchase Agreement, the Registration Rights Agreement,
the Security Agreement, the Guaranty and all other agreements, documents and
instruments executed and delivered in connection therewith, as each may be
amended, supplemented or modified from time to time.

 

“Permitted Liens” has the meaning specified therefor in the Securities Purchase
Agreement.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement or the Securities
Purchase Agreement shall have the meanings attributed to such terms in the Code.

 

2. Security Interest.

 

(a) As security for the full and timely payment of the Notes in accordance with
the terms of the Securities Purchase Agreement and the performance of the
obligations of the Company under the Securities Purchase Agreement, the Notes
and the other Transaction Documents, each Grantor agrees that the Holders shall
have, and each Grantor hereby grants and conveys to and creates in favor of the
Holders, a security interest under the Code in and to its Collateral, whether
now owned or existing or hereafter acquired or arising and regardless of where
located. The security interest granted to the Holders in this Agreement shall be
a senior security interest, prior and superior to the rights of all third
parties existing on or arising after the date of this Agreement, subject to the
Permitted Liens.

 

3

 

 

(b) All of the Equipment, Inventory and Goods owned by each Grantor is located
in the states as specified on Schedule I attached hereto (except to the extent
any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business). Except as disclosed on
Schedule I, no material Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Borrower name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of Borrower (including corporation, partnership, limited partnership or
limited liability company), the organizational identification number issued by
Borrower’s state of incorporation, formation or organization (or a statement
that no such number has been issued), and the chief place of business, chief
executive officer and the office where Borrower keeps its books and records.
Each Grantor has only one state or province, as applicable, of incorporation,
formation or organization. Each Grantor does not do business and have not done
business during the past five (5) years under any trade name or fictitious
business name except as disclosed on Schedule I attached hereto.

 

3. Provisions Applicable to the Collateral. The parties agree that the following
provisions shall be applicable to the Collateral:

 

(a) Each Grantor covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Grantor.

 

(b) The Holders or their representatives shall have the right, upon reasonable
prior written notice to a Grantor and during the regular business hours of the
Grantor, to examine and inspect the Collateral and to review the books and
records of the Grantor concerning the Collateral that is now owned or acquired
after the date of this Agreement by the Grantor and to copy the same and make
excerpts therefrom; provided, however, that from and after the occurrence of an
Event of Default, the rights of inspection and entry shall be subject to the
requirements of the Code.

 

(c) Each Grantor shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by each Grantor in the
states set forth on Schedule I or, upon written notice to the Collateral Agent,
at such other locations for which the Holders have filed financing statements,
and in no other states without ten (10) days’ prior written notice to the
Holders, except that each Grantor shall have the right until one or more Events
of Default shall occur to sell, move or otherwise dispose of Inventory and other
Collateral in the ordinary course of business.

 

(d) Each Grantor shall not move the location of its principal executive offices
without prior written notification to the Collateral Agent.

 

4

 

 

(e) Without the prior written consent of the Holders, each Grantor shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f) Promptly upon request of the Holders or the Collateral Agent from time to
time, each Grantor shall furnish the Holders or the Collateral Agent with such
information and documents regarding the Collateral and each Grantor’s financial
condition, business, assets or liabilities, at such times and in such form and
detail as the Holders may reasonably request.

 

(g) During the term of this Agreement, each Grantor shall deliver to the Holders
or the Collateral Agent, upon their reasonable, written request from time to
time, without limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to each
Grantor’s contracts or the performance of each Grantor’s contracts,

 

(ii) evidence of each Grantor’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to each Grantor’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of each Grantor, and Borrower shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
each Grantor and to assign to Holders all such security interests in favor of
each Grantor.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Holders under this Agreement, each Grantor shall have
the right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.

 

(i) After the occurrence of an Event of Default, the Collateral Agent shall have
the right, in its sole discretion, to give notice of the Holders’ security
interest to account debtors obligated to each Grantor and to take over and
direct collection of the Accounts and the Chattel Paper, to notify such account
debtors to make payment directly to the Holders and to enforce payment of the
Accounts and the Chattel Paper and to enforce each Grantor’s contract rights. It
is understood and agreed by each Grantor that the Collateral Agent shall have no
liability whatsoever under this subsection (i) except for their own gross
negligence or willful misconduct.

 

(j) At all times during the term of this Agreement, each Grantor shall promptly
deliver to the Collateral Agent, upon its written request, all existing leases,
and all other leases entered into by each Grantor from time to time, covering
any material Equipment or Inventory (“Leased Inventory”) which is leased to
third parties.

 

(k) Each Grantor shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Holders, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

5

 

  

(l) Each Grantor shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Holders at least ten (10)
days’ prior written notice thereof; however, Holders grant the Collateral Agent
the power to waive a portion of the notice period if such waiver does not harm
Holders’ security position.

 

(m) Each Grantor shall cooperate with the Holders and the Collateral Agent, at
each Grantor’s reasonable expense, in perfecting Holders’ security interest in
any of the Collateral. Each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that the
Collateral Agent may reasonably request, in order to perfect and protect the
security interests granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

 

(n) The Collateral Agent may file any necessary financing statements and other
documents the Collateral Agent deems reasonably necessary in order to perfect
Holders’ security interest without either Grantor’s signature. Each Grantor
grants to the Collateral Agent a power of attorney for the sole purpose of
executing any documents on behalf of each Grantor which the Collateral Agent
deems reasonably necessary to perfect Holders’ security interest. Such power,
coupled with an interest, is irrevocable.

 

4. Actions with Respect to Accounts. Each Grantor irrevocably makes, constitutes
and appoints the Collateral Agent its true and lawful attorney-in-fact with
power to sign its name and to take any of the following actions after the
occurrence and prior to the cure of an Event of Default, at any time without
notice to either Grantor and at each Grantor’s reasonable expense:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

 

(b) Notify all account debtors that the Accounts have been assigned to the
Holders and that the Holders have a security interest in the Accounts;

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Holders;

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;

 

(e) Receive, open and respond to all mail addressed to each Grantor;

 

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;

 

6

 

 

(g) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Holders may:

 

(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Holders;

 

(2) Receive and collect all monies due or to become due to each Grantor pursuant
to the Accounts;

 

(3) Exercise all of each Grantor’s rights and remedies with respect to the
collection of Accounts;

 

(4) Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Holders reasonably deem advisable;

 

(6) Prepare, file and sign each Grantor’s name or names on any Proof of Claim or
similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

(7) Prepare, file and sign each Grantor’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;

 

(8) Endorse the name of each Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Holders’ possession;

 

(9) Sign the name or names of each Grantor to verifications of Accounts and
notices of Accounts sent by account debtors to each Grantor; or

 

(10) Take all other actions that the Holders reasonably deem to be necessary or
desirable to protect each Grantor’s interest in the Accounts.

 

(h) Negotiate and endorse any Document in favor of the Holders or their
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Borrower any instrument which
the Holders may reasonably deem necessary or advisable to accomplish the purpose
hereof. Without limiting the generality of the foregoing, the Collateral Agent
shall have the right and power to receive, endorse and collect checks and other
orders for the payment of money made payable to each Grantor representing any
payment or reimbursement made under, pursuant to or with respect to, the
Collateral or any part thereof and to give full discharge to the same. Each
Grantor does hereby ratify and approve all acts of said attorney and agrees that
said attorney shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, except for said attorney’s
own gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Notes are paid in full (at which time this
power shall terminate in full) and each Grantor shall have performed all of its
obligations under this Agreement. Each Grantor further agrees to use its
reasonable efforts to assist the Collateral Agent in the collection and
enforcement of the Accounts and will not hinder, delay or impede the Holders in
any manner in its collection and enforcement of the Accounts.

 

7

 

 

5. Preservation and Protection of Security Interest. Each Grantor represents and
warrants that it has, and covenants and agrees that at all times during the term
of this Agreement, it will have, good and marketable title to the Collateral now
owned by it free and clear of all mortgages, pledges, liens, security interests,
charges or other encumbrances, except for the Permitted Liens and those junior
in right of payment and enforcement to that of the Holders or in favor of the
Holders, and shall defend the Collateral against the claims and demands of all
persons, firms and entities whomsoever. Assuming Holders have taken all required
action to perfect a security interest in the Collateral as provided by the Code,
each Grantor represents and warrants that as of the date of this Agreement the
Holders have, and that all times in the future the Holders will have, a first
priority perfected security interest in the Collateral, prior and superior to
the rights of all third parties in the Collateral existing on the date of this
Agreement or arising after the date of this Agreement, subject to the Permitted
Liens. Except as permitted by this Agreement, each Grantor covenants and agrees
that it shall not, without the prior written consent of the Holders (i) borrow
against the Collateral or any portion of the Collateral from any other person,
firm or entity, except for borrowings which are subordinate to the rights of the
Holders, (ii) grant or create or permit to attach or exist any mortgage, pledge,
lien, charge or other encumbrance, or security interest on, of or in any of the
Collateral or any portion of the Collateral except those in favor of the Holders
or the Permitted Liens, (iii) permit any levy or attachment to be made against
the Collateral or any portion of the Collateral, except those subject to the
Permitted Liens, or (iv) permit any financing statements to be on file with
respect to any of the Collateral, except financing statements in favor of the
Holders or those with respect to the Permitted Liens. Each Grantor shall
faithfully preserve and protect the Holders’ security interest in the Collateral
and shall, at its own reasonable cost and expense, cause, or assist the Holders
to cause that security interest to be perfected and continue perfected so long
as the Notes or any portion of the Notes are outstanding, unpaid or executory.
For purposes of the perfection of the Holders’ security interest in the
Collateral in accordance with the requirements of this Agreement, each Grantor
shall from time to time at the request of the Holders file or record, or cause
to be filed or recorded, such instruments, documents and notices, including
assignments, financing statements and continuation statements, as the Holders
may reasonably deem necessary or advisable from time to time in order to perfect
and continue perfected such security interest. Each Grantor shall do all such
other acts and things and shall execute and deliver all such other instruments
and documents, including further security agreements, pledges, endorsements,
assignments and notices, as the Holders in their discretion may reasonably deem
necessary or advisable from time to time in order to perfect and preserve the
priority of such security interest as a first lien security interest in the
Collateral prior to the rights of all third persons, firms and entities, subject
to the Permitted Liens and except as may be otherwise provided in this
Agreement. Each Grantor agrees that a carbon, photographic or other reproduction
of this Agreement or a financing statement is sufficient as a financing
statement and may be filed instead of the original.

 

8

 

 

6. Insurance. Risk of loss of, damage to or destruction of the Equipment,
Inventory and Fixtures is on each Grantor. Each Grantor shall insure the
Equipment, Inventory and Fixtures against such risks and casualties and in such
amounts and with such insurance companies as is ordinarily carried by
corporations or other entities engaged in the same or similar businesses and
similarly situated or as otherwise reasonably required by the Holders in their
sole discretion. In the event of loss of, damage to or destruction of the
Equipment, Inventory or Fixtures during the term of this Agreement, each Grantor
shall promptly notify the Collateral Agent of such loss, damage or destruction.
At the reasonable request of the Holders, each Grantor’s policies of insurance
shall contain loss payable clauses in favor of each Grantor and the Holders as
their respective interests may appear and shall contain provision for
notification of the Holders thirty (30) days prior to the termination of such
policy. At the request of the Holders, copies of all such policies, or
certificates evidencing the same, shall be deposited with the Holders. If any
Grantor fails to effect and keep in full force and effect such insurance or fail
to pay the premiums when due, the Holders may (but shall not be obligated to) do
so for the account of such Grantor and add the cost thereof to the Notes. The
Holders are irrevocably appointed attorney-in-fact of each Grantor to endorse
any draft or check which may be payable to each Grantor in order to collect the
proceeds of such insurance. Unless an Event of Default has occurred and is
continuing, the Holders will turn over to each Grantor the proceeds of any such
insurance collected by it on the condition that each Grantor apply such proceeds
either (i) to the repair of damaged Equipment, Inventory or Fixtures, or (ii) to
the replacement of destroyed Equipment, Inventory or Fixtures with Equipment,
Inventory or Fixtures of the same or similar type and function and of at least
equivalent value (in the sole judgment of the Holders), provided such
replacement Equipment, Fixtures or Inventory is made subject to the security
interest created by this Agreement and constitutes a first lien security
interest in the Equipment, Inventory and Fixtures subject only to Permitted
Liens and other security interests permitted under this Agreement, and is
perfected by the filing of financing statements in the appropriate public
offices and the taking of such other action as may be necessary or desirable in
order to perfect and continue perfected such security interest. Any balance of
insurance proceeds remaining in the possession of the Holders after payment in
full of the Notes shall be paid over to the applicable Grantor or its order.

 

7. Maintenance and Repair. Each Grantor shall maintain the Equipment, Inventory
and Fixtures, and every portion thereof, in good condition, repair and working
order, reasonable wear and tear alone excepted, and shall pay and discharge all
taxes, levies and other impositions assessed or levied thereon as well as the
cost of repairs to or maintenance of the same. If any Grantor fails to do so,
the Holders may (but shall not be obligated to) pay the cost of such repairs or
maintenance and such taxes, levies or impositions for the account of such
Grantor and add the amount of such payments to the principal of the Notes

 

8. Preservation of Rights against Third Parties; Preservation of Collateral in
Holders’ Possession. Until such time as the Holders exercise their right to
effect direct collection of the Accounts and the Chattel Paper and to effect the
enforcement of each Grantor’s contract rights, each Grantor assumes full
responsibility for taking any and all commercially reasonable steps to preserve
rights in respect of the Accounts and the Chattel Paper and their contracts
against prior parties. The Holders shall be deemed to have exercised reasonable
care in the custody and preservation of such of the Collateral as may come into
its possession from time to time if the Holders take such action for that
purpose as the relevant Grantor shall request in writing, provided that such
requested action shall not, in the judgment of the Holders, impair the Holders’
security interest in the Collateral or its right in, or the value of, the
Collateral, and provided further that the Holders receive such written request
in sufficient time to permit the Holders to take the requested action.

 

9

 

 

9. Events of Default and Remedies.

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agent may then or at any time thereafter, so long as such default
shall continue, foreclose the lien or security interest in the Collateral in any
way permitted by law, or upon twenty (20) days’ prior written notice to the
relevant Grantor, sell any or all Collateral at private sale at any time or
place in one or more sales, at such price or prices and upon such terms, either
for cash or on credit, as the Collateral Agent, in its sole discretion, may
elect, or sell any or all Collateral at public auction, either for cash or on
credit, as the Collateral Agent, in its sole discretion, may elect, and at any
such sale, the Collateral Agent may bid for and become the purchaser of any or
all such Collateral. Pending any such action the Collateral Agent may liquidate
the Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Collateral Agent may then, or at any time thereafter, so long as such default
shall continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of any Grantor, without affecting each Grantor’s
liability under this Agreement or the Notes. Each Grantor waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which each Grantor may be entitled.

 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Collateral Agent shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code and such other rights and remedies in
respect thereof which it may have at law or in equity or under this Agreement,
including without limitation the right to enter any premises where Equipment,
Inventory and/or Fixtures are located and take possession and control thereof
without demand or notice and without prior judicial hearing or legal
proceedings, which each Grantor expressly waives.

 

(d) The Collateral Agent shall apply the Proceeds of any sale or liquidation of
the Collateral, and, subject to Section 5, any Proceeds received by the
Collateral Agent from insurance, first to the payment of the reasonable costs
and expenses incurred by the Collateral Agent in connection with such sale or
collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment of the Notes, pro rata, whether on account of
principal or interest or otherwise as the Collateral Agent, in its sole
discretion, may elect, and then to pay the balance, if any, to the relevant
Grantor or as otherwise required by law. If such Proceeds are insufficient to
pay the amounts required by law, the Grantors shall be liable for any
deficiency.

 

10

 

 

(e) Upon the occurrence of any Event of Default, each Grantor shall promptly
upon written demand by the Collateral Agent assemble the Equipment, Inventory
and Fixtures and make them available to the Holders at a place or places to be
designated by the Collateral Agent. The rights of the Collateral Agent under
this paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to it is of the essence of this Agreement and the Collateral Agent
may, at its election, enforce such right by an action in equity for injunctive
relief or specific performance, without the requirement of a bond.

 

10. Defeasance. Notwithstanding anything to the contrary contained in this
Agreement upon the earlier of (i) payment and performance in full of the Notes
or (ii) the conversion of the Notes, this Agreement shall terminate and be of no
further force and effect and the Holders shall thereupon terminate their
security interest in the Collateral. Until such time, however, this Agreement
shall be binding upon and inure to the benefit of the parties, their successors
and assigns, provided that, without the prior written consent of the Holders, no
Grantor may assign this Agreement or any of its rights under this Agreement or
delegate any of its duties or obligations under this Agreement and any such
attempted assignment or delegation shall be null and void. This Agreement is not
intended and shall not be construed to obligate the Holders to take any action
whatsoever with respect to the Collateral or to incur expenses or perform or
discharge any obligation, duty or disability of any Grantor.

 

11. The Collateral Agent.

 

(a) Delegation of Duties. The Collateral Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Collateral Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects with reasonable care.

 

(b) Liability of Collateral Agent. None of the Collateral Agent Related Persons
(as defined below) shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Holders for any recital, statement, representation or warranty made
by any other party, or any officer thereof, contained in this Agreement or in
any other Transaction Document, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any other Transaction
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Transaction Document, or for any
failure of any other party to this Agreement or any other Transaction Document
to perform its obligations hereunder or thereunder. No Collateral Agent Related
Person shall be under any obligation to any Holder to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Company or any of the Company’s
Subsidiaries or Affiliates. “Collateral Agent Related Persons” means the
Collateral Agent, its shareholders, members, officers, directors, employees,
agents and any successor agent arising hereunder, together with their respective
affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such persons and affiliates.

 

11

 

 

(c) Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to the Company or any Grantor), independent accountants and other
experts selected by the Collateral Agent. The Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Majority Holders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Holders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or
consent of the Majority Holders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Holders. “Majority
Holders” means at any time a Holder or Holders then holding in excess of 50% of
the then aggregate unpaid principal amount of the Notes.

 

(d) Notice of Default. The Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any default or Event of Default, except
with respect to defaults in the delivery of any documents or certificates
required to be delivered to the Collateral Agent hereunder for the benefit of
the Holders, unless the Collateral Agent shall have received written notice from
a Holder or the Company or any Grantor referring to this Agreement, describing
such default or Event of Default and stating that such notice is a “notice of
default”. The Collateral Agent will notify the Holders of its receipt of any
such notice. The Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Holders in
accordance with this Agreement; provided, however, that unless and until the
Collateral Agent has received any such request, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such default or Event of Default as it shall deem advisable or
in the best interest of the Holders.

 

(e) Indemnification of the Collateral Agent. Whether or not the transactions
contemplated hereby and by the other Transaction Documents are consummated, the
Holders shall indemnify upon demand the Collateral Agent Related Persons (to the
extent not paid by or on behalf of the Company or any Grantor), pro rata, from
and against any and all Indemnified Liabilities (as defined below); provided,
however, that no Holder shall be liable for the payment to the Collateral Agent
Related Persons of any portion of such Indemnified Liabilities resulting solely
from such Person’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Holder shall reimburse the Collateral Agent upon demand for
its ratable share of any costs or out of pocket expenses (including reasonable
fees and disbursements of legal counsel) incurred by the Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Transaction Document, or any
document contemplated by or referred to herein, to the extent that the
Collateral Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this paragraph shall survive the payment of all
obligations hereunder and the resignation or replacement of the Collateral
Agent. “Indemnified Liabilities” means all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including fees and disbursements of legal counsel) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Notes and the termination, resignation or replacement of the
Collateral Agent) be imposed on, incurred by or asserted against any Collateral
Agent Related Person in any way relating to or arising out of this Agreement or
any document contemplated by or referred to herein, or the transactions
contemplated hereby and thereby, or any action taken or omitted by any such
Collateral Agent Related Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any bankruptcy or insolvency proceeding or appellate proceeding)
related to or arising out of this Agreement or the Notes or the other
Transaction Documents or the use of the proceeds thereof, whether or not any
Collateral Agent Related Person is a party thereto. The agreements in this
Section 11(e) will survive the payment of all obligations under the Transaction
Documents.

 

12

 

 

(f) Collateral Agent in Individual Capacity. Any Collateral Agent Related Person
may engage in transactions with, make loans to, acquire equity interests in and
generally engage in any kind of business with the Company or any Grantor and
their affiliates, including purchasing and holding Notes, as though the
Collateral Agent were not the Collateral Agent hereunder and without notice to
or consent of the Holders. The Holders acknowledge that, pursuant to such
activities, any Collateral Agent Related Person may receive information
regarding the Company or any Grantor and their affiliates (including information
that may be subject to confidentiality obligations in favor of the Company or
any Grantor and their affiliates) and acknowledge that the Collateral Agent
shall be under no obligation to provide such information to them. With respect
to any Notes it holds, a Collateral Agent Related Person shall have the same
rights and powers under this Agreement as any other Holder and may exercise the
same as though the Collateral Agent were not the Collateral Agent, and the terms
“Holder” and “Holders” include any such Collateral Agent Related Person in its
individual capacity.

 

(g) Collateral Agent’s Expenses. The reasonable expenses of the Collateral Agent
(including reasonable attorneys fees and expenses) incurred in connection with
the administration of the Collateral Agent’s duties under this Agreement shall
be payable by the Company to the Collateral Agent on demand.

 

(h) Successor Collateral Agent. The Collateral Agent may, and at the request of
the Majority Holders shall, resign as Collateral Agent upon 10 days’ notice to
the Holders. If the Collateral Agent resigns under this Agreement, the Majority
Holders shall appoint from among the Holders or Aegis Capital Corp. a successor
agent for the Holders, which successor agent shall be approved by the Company,
such approval not to be unreasonably withheld. If no successor agent is
appointed prior to the effective date of the resignation of the Collateral
Agent, the Collateral Agent may appoint, after consulting with the Holders and
the Company, a successor agent from among the Holders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Collateral Agent and the
term “Collateral Agent” shall mean such successor agent and the retiring
Collateral Agent’s appointment, powers and duties as Collateral Agent shall be
terminated. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section Error! Reference source not
found. shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Collateral Agent under this Agreement. If no successor agent
has accepted appointment as Collateral Agent by the date which is 10 days
following a retiring Collateral Agent’s notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Holders shall perform all of the duties of the Collateral Agent hereunder
until such time, if any, as the Majority Holders appoint a successor agent as
provided for above.

 

13

 

 

(i) Posting of Approved Electronic Communications. The Company hereby agrees,
unless directed otherwise by the Collateral Agent, that it will provide to the
Agent all information, documents and other materials that it is obligated to
furnish to the Collateral Agent and the Holders pursuant to the Notes
(collectively the “Communications”), by transmitting the Communications in an
electronic/soft medium (including .pdfs sent via electronic mail) that is
properly identified in a format acceptable to the Collateral Agent to an
electronic mail address as directed by the Collateral Agent.

 

12. Miscellaneous.

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 

(b) No failure or delay on the part of the Holders in exercising any right,
remedy, power or privilege under this Agreement and the Notes shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Holders
under this Agreement, the Notes or any of the other Loan Documents; nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Holders under this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.

 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

14

 

 

If to Borrower or any other Grantor: At the address for the Company set forth in
the Securities Purchase Agreement

 

If to the Holder: At the address for such Holder set forth in the Holder’s
signature page to the Securities Purchase Agreement or the address otherwise
communicated by such Holder to the Company in writing for such notice purposes.

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

 

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holders’ security interest in the Collateral,
and the rights, duties and obligations of the Holders and each Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of New York and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

15

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.

 

GRANTORS: BOLDFACE GROUP, INC., a Nevada corporation      
By:_______________________________   Name: Nicole Ostoya   Title:   Chief
Executive Officer and President       BOLDFACE LICENSING + BRANDING, a Nevada
corporation       By:_______________________________   Name: Nicole Ostoya  
Title:   Chief Executive Officer

 

[SECURED PARTIES SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE

TO THE SECURITIES PURCHASE AGREEMENT]

 

 

 

 

ACCEPTED BY:   GOTTBETTER & PARTNERS, LLP, as the Collateral Agent    By:
_____________________ Name: Adam S. Gottbetter Title: Managing Partner

 

17

 

 

Schedule I

 

1. State(s)/Jurisdictions in which Collateral is located:

 

California

Florida

New Jersey

New Mexico

New York

Pennsylvania

Rhode Island

Canada

China

Hong Kong

Indonesia

Italy

Germany

Korea

 

2. Grantor Information:

 

Grantor   BOLDFACE Group, Inc.   a Nevada corporation   NV Entity No.:
E0479382007-2       Executive Offices Address:       1309 Pico Blvd., Suite A  
Santa Monica, CA 90405    Chief Executive Officer: Nicole Ostoya       BOLDFACE
Licensing + Branding,   a Nevada corporation   NV Entity No.: E0233812012-6    
  Executive Offices Address:       1309 Pico Blvd., Suite A   Santa Monica, CA
90405    Chief Executive Officer: Nicole Ostoya  

 

18

